UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-6668



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LARRY SINCLAIR WILLIAMS-EL,

                                               Defendant - Appellant.




                              No. 98-6775



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LARRY SINCLAIR WILLIAMS-EL,

                                               Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-92-83)


Submitted:   July 30, 1998                  Decided:   August 26, 1998
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Sinclair Williams-El, Appellant Pro Se. John Patrick Rowley,
III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 98-6668, Larry Sinclair Williams-El appeals the dis-

trict court’s order denying his motion for a reduction of sentence,

18 U.S.C. § 3582(c) (1994). In No. 98-6775, Williams-El appeals

from the denial of his motion challenging the $50 assessment

imposed as part of his sentence and also challenging the consec-

utive supervised release terms. Our review of the records and the

district court’s opinions discloses no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. United

States v. Williams-El, No. CR-92-83 (E.D. Va. Apr. 14 & May 4,

1998). We deny the motion to stay and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3